Citation Nr: 1711061	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  07-30 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral shin splints. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel


INTRODUCTION

The Veteran served honorably in the Florida Army National Guard.  He served on active duty from March 2002 to February 2003 and was deployed to Kuwait on active duty from March 2003 to November 2003.  The Veteran was discharged from the Florida National Guard in May 2006.

This case is before the Board of Veteran's Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this case to the RO in May 2015 for an additional VA medical opinion.  Unfortunately, however, the claim must be remanded again for noncompliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its May 2015 remand directives, the Board specifically requested that a VA examiner opine whether it is least as likely as not that the bilateral shin splints that the Veteran suffered from originated in service or are related to active service, active duty for training (ACDUTRA), or resulted from an injury during a period of inactive duty for training (INACDUTRA).  The VA medical opinion provided in July 2016 found that the Veteran did not suffer from bilateral shin splints related to his active duty service.  However, this medical opinion only addressed the Veteran's periods of active duty service, it did not discuss the periods of ACDUTRA or INACDUTRA.  Therefore, this opinion is not compliant with the aforementioned directives and is inadequate.  An addendum opinion must be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the Veteran's claims file for a VA medical opinion.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's bilateral shin splints originated in service or are related to active service, active duty for training (ACDUTRA), or resulted from an injury during a period of inactive duty for training (INACDUTRA).  

Importantly, it is irrelevant whether the Veteran no longer suffers from shin splints.  For purposes of VA compensation benefits, the appellant need not have the claimed disability for the entire period on appeal; he merely has to show that he was diagnosed with the claimed disability for some period of time during the pendency of the claim.  As the Veteran has established this element, at issue is the etiology of the claimed disability.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state, but more importantly, explain why an opinion cannot be provided without resorting to mere speculation, as merely stating this will not suffice. 

The Veteran's claim folder and a copy of this REMAND should be provided to the examiner, who should indicate in the medical opinion that he or she has reviewed the claims file.

All findings should be described in detail and all necessary diagnostic testing performed.  

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination. 

2. When the development requested has been completed and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




